Citation Nr: 1013112	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C.

2.  Entitlement to service connection for a chronic low back 
disability.

3.  Entitlement to service connection for a chronic acquired 
psychiatric disability, claimed as major depressive disorder 
and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a chronic 
gastrointestinal disorder, claimed as being directly related 
to service and secondary to major depressive disorder and 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
June 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), 
which denied the Veteran's claims of entitlement to service 
connection for a chronic low back disability, a chronic 
acquired psychiatric disability (claimed as major depressive 
disorder and PTSD), and a chronic gastrointestinal disorder 
(claimed as being directly related to service and secondary 
to major depressive disorder and PTSD), and denied her 
application to reopen her previously denied claim of 
entitlement to service connection for hepatitis C for 
failure to submit new and material evidence.

The Veteran, accompanied by her representative, appeared at 
hearings conducted at the Pittsburgh, Pennsylvania, VA 
Regional Office to submit evidence and oral testimony in 
support of her claims before a decision review officer in 
July 2007 and before the undersigned traveling Veterans Law 
Judge in August 2008.  A review of the Veteran's claims file 
shows that transcripts of these hearings have been obtained 
and associated with the record.

For the reasons that will be further addressed below, the 
issues of entitlement to service connection for hepatitis C, 
a chronic low back disability, a chronic acquired 
psychiatric disability (claimed as major depressive disorder 
and PTSD), and a chronic gastrointestinal disorder (claimed 
as being directly related to service and secondary to major 
depressive disorder and PTSD), are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant and her representative if further 
action is required on their part. 


FINDINGS OF FACT

1.  In a September 2000 appellate decision, the Board denied 
the Veteran's original claim of entitlement to service 
connection for hepatitis C.  

2.  Evidence received since the September 2000 Board 
decision that denied the Veteran's claim of entitlement to 
service connection for hepatitis C is not duplicative of 
evidence previously submitted and the evidence relates to an 
unestablished fact necessary to substantiate this claim.


CONCLUSIONS OF LAW

The criteria for reopening the claim of entitlement to 
service connection for hepatitis C are met, and the claim is 
reopened for a de novo review.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hepatitis C.

With respect to the issue of whether new and material 
evidence has been submitted to reopen the Veteran's 
previously denied claim of entitlement to service connection 
for hepatitis C, as the benefit sought on appeal (i.e., 
reopening the hepatitis C claim for a de novo review on the 
merits) is being granted in full, as discussed below, the 
Board finds that any error related to the notice 
requirements of the VCAA (Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009)) on the new and 
material evidence claim is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Therefore, there is no need to engage in any analysis with 
respect to whether the requirements of the VCAA have been 
satisfied concerning the question of new and material 
evidence.

In general, unappealed rating decisions of the RO and the 
Board are final.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 
2002 & Supp. 2009).  In order to reopen a claim there must 
be added to the record "new and material evidence."  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2009).  

The law provides that new and material evidence necessary to 
reopen previously and finally disallowed claims must be 
secured or presented since the time that the claims were 
finally disallowed on any basis, not only since the time the 
claims were last disallowed on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material 
evidence, requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and defines material evidence 
as evidence, that, by itself or when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a) (2009).  The credibility of the evidence is 
presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Veteran seeks to reopen her previously denied and final 
claim of entitlement to service connection for hepatitis C.  
Her original claim for VA compensation for this disability 
was denied in a September 2000 Board decision that was not 
appealed and became final.  The September 2000 Board 
decision denied the claim on the basis that the Veteran 
failed to submit a well-grounded claim, pursuant to an 
obsolete legal standard then in effect for VA compensation 
claims.  Specifically, the Board found at the time that the 
Veteran failed to present competent evidence demonstrating 
that she had a current disability due to hepatitis C that 
was related to her period of active duty and so her claim 
was denied.  Thereafter, the Veteran applied to reopen her 
hepatitis C claim in March 2005.  Evidence submitted in 
support of her claim included VA and private treatment notes 
dated in 2003 - 2004 reflecting that she has a diagnosis of 
active hepatitis C that dated back to 1972.  As this is 
evidence not previously considered during the prior final 
decision of September 2000, and because it not only 
indicates that the Veteran's hepatitis C is an active 
disease process but also had its onset at or around her 
period of service, the Board finds that it constitutes 
evidence which is new and material to the hepatitis C claim.  
Therefore, the hepatitis C claim will be reopened for a de 
novo review on the merits.  




ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for hepatitis C is 
reopened for a de novo review on the merits.


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the Veteran's claim of entitlement 
to service connection for hepatitis C for a de novo review.  
However, as will be discussed below, her claims file 
indicates the absence of pertinent clinical evidence that 
must be obtained before this issue as well as the remaining 
issues of entitlement to service connection for a chronic 
low back disability, a chronic acquired psychiatric 
disability (claimed as major depressive disorder and PTSD), 
and a chronic gastrointestinal disability (claimed as 
directly related to service or secondary to her psychiatric 
disability) can be addressed on the merits.

The Board notes that a March 2005 VA outpatient treatment 
note shows that the Veteran had reported having a pending 
claim for Social Security Administration (SSA) disability 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that VA's duty to assist includes a 
duty to obtain SSA records and to otherwise request 
information and pertinent records from other Federal 
agencies when on notice that such information exists and is 
deemed pertinent to the Veteran's claim.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992); Tetro v. Gober, 14 
Vet. App. 110 (2000).

The Veteran has reported receiving treatment for the 
disabilities at issue from several private healthcare 
providers, some of whose records remain outstanding from the 
evidence assembled in the claims file thus far.  The case 
should be remanded so that these records, which have been 
identified as pertinent, may be obtained and associated with 
the evidence.  See Ivey v. Derwinski, 2 Vet. App. 320 
(1992); see also White v. Derwinski, 1 Vet. App. 519 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Moore v. 
Derwinski, 2 Vet. App. 375 (1992). 

At the Veteran's August 2008 hearing before the Board, she 
testified that she received extensive treatment for 
hepatitis C at Westmoreland Hospital, including liver 
biopsies.  Her claims file reflects that VA contacted 
Westmoreland Hospital and requested to be provided with 
copies of her treatment records at this facility in June 
2005, submitting a signed consent form from the Veteran, 
dated in February 2005, authorizing Westmoreland to release 
her records to VA.  However, in a written response dated 
June 2005, Westmoreland refused VA's request on the grounds 
that the Veteran's signed consent form was over 90 days old 
and was thus expired.  Thereafter, no further attempt to 
obtained Westmoreland Hospital's medical records was 
undertaken.  In view of this, the Board remands the case to 
the RO/AMC so that they may obtain a new signed consent form 
from the Veteran and then timely resubmit it to Westmoreland 
Hospital with a request for copies of the Veteran's 
treatment records.  

The Veteran also testified that she had samples of her blood 
taken since 1972 as part of a longitudinal study of patients 
who had hepatitis.  She stated that at the time, she had 
been diagnosed with hepatitis A/B, as medical science had 
not yet recognized hepatitis C as a separate and distinct 
form of hepatitis from the known hepatitis A and hepatitis B 
diagnoses.  According to her testimony, a "Dr. Sieff" from 
the Washington, D.C., VA Medical Center, had been monitoring 
her condition over this extended period of study.  The case 
should therefore be remanded to investigate whether or not 
these records exist.  If so, they should be obtained and 
associated with the claims file as they may establish a 
nexus between the Veteran's service and her hepatitis C.

Private outpatient notes also indicate that the Veteran 
received treatment for hepatitis C at the Cleveland Clinic.  
As records of treatment for hepatitis C at the Cleveland 
Clinic are not currently associated with the evidence, the 
Board remands the case to the RO /AMC so that they may 
obtain signed consent from the Veteran and request copies of 
the Veteran's treatment records at the Cleveland Clinic.  

With respect to the veteran's claim for service connection 
for a chronic low back disability, she reported at her 
August 2008 hearing that she received private pain 
management therapy for her low back pain from a "Dr. 
Aquaviva," whose practice was in Uniontown, Pennsylvania.  
On remand, the RO should contact the Veteran and request the 
mailing address and contact information of Dr. Aquaviva's 
practice and the appropriate waiver so that it may contact 
Dr. Aquaviva and request that VA be provided with copies of 
the Veteran's treatment records.

The Veteran's service treatment records show that she 
received treatment during service on several occasions for 
complaints relating to lower gastrointestinal disturbances 
and symptoms, including gastroenteritis.  Current medical 
records dated 1993 - 2005 show ongoing treatment for 
multiple lower gastrointestinal problems relating to 
gastroenteritis and celiac sprue.  She claims that her 
current gastroenteritis and lower bowel disorders are a 
chronic condition whose onset began in service and show 
symptoms continued unabated from then until now.  As no 
nexus opinion has been obtained addressing the relationship, 
if any, between the Veteran's in-service treatment for lower 
gastrointestinal problems and her current lower 
gastrointestinal problems, the matter should be remanded for 
a VA examination in order to obtain such an opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Board notes that the Veteran's post-service medical 
records include outpatient   diagnoses of major depression 
and PTSD.  However, a definitive VA psychiatric examination 
has not yet been conducted and the Board finds that such an 
examination is necessary to determine her current 
psychiatric diagnosis/diagnoses on Axis I.  The Board 
therefore remands the case so that the Veteran may be 
scheduled for this examination.
 
Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should contact the Veteran and 
request that it be provided with the names 
and addresses of all healthcare providers, 
both VA and private, who treated her for 
gastrointestinal problems, psychiatric 
problems, low back problems, and hepatitis 
C.  After obtaining the necessary consent 
from the Veteran authorizing their 
release, the RO should obtain all such 
records not currently associated with her 
claims file.  These records should 
include, but are not limited to, those 
that pertain to the following treatments:

(a.)  Treatment for hepatitis C 
at Westmoreland Hospital.

(b.)  Treatment for hepatitis C 
at the Cleveland Clinic.

(c.)  Treatment and tests 
associated with a longitudinal 
study of hepatitis patients from 
"Dr. Sieff" of the Washington, 
D.C., VA Medical Center.

(d.)  Pain management therapy for 
low back pain from Dr. Aquaviva 
of Uniontown, Pennsylvania.

2.  The RO should contact the SSA and 
request that it provide VA with copies of 
all clinical and administrative records 
reviewed by SSA as they pertain to the 
Veteran's claim for SSA disability 
benefits.

If these records, or any other records 
deemed relevant to the appeal, are 
unobtainable by VA, the RO should so state 
in the claims file and provide an 
explanation as to why they could not be 
obtained.

3.  Thereafter, the Veteran should be 
scheduled for a comprehensive VA mental 
disorders examination to determine the 
diagnoses of all psychiatric disorders that 
are present.  The entire claims file must 
be made available to the examiner in 
conjunction with this examination.  The 
examiner should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true picture 
of the nature of the Veteran's current 
psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the Veteran's alleged stressors 
are sufficient to produce PTSD; and (2) 
whether there is a link between the current 
PTSD and the aforementioned stressors if 
found sufficient to produce PTSD by the 
examiner.

As to any other psychiatric disorders 
diagnosed, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disorder or disorders 
are due to military service or any incident 
thereof.  

A complete rationale must be provided for 
any opinion provided.

4.  The Veteran should be provided with the 
appropriate VA medical examination to 
determine her current gastrointestinal 
diagnosis/diagnoses.  The entire claims 
file must be made available to the examiner 
in conjunction with this examination.  
Afterwards, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that diagnosed gastrointestinal 
disabilities are due to military service or 
any incident thereof in view of the 
Veteran's history of treatment on multiple 
occasions for gastrointestinal complaints 
in service.  

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater likelihood) that 
diagnosed gastrointestinal disabilities are 
due to, or otherwise aggravated 
(permanently increased in severity due to 
the natural progress of the disorder) by 
her psychiatric diagnosis/diagnoses.

A complete rationale must be provided for 
any opinion provided.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that, pursuant to 38 C.F.R. § 3.655 
(2009), her failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claims.

6.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  Then, the pending claims of 
entitlement to service connection for 
hepatitis C, a chronic low back 
disability, a chronic acquired psychiatric 
disability (claimed as major depressive 
disorder and PTSD), and a chronic 
gastrointestinal disorder (claimed as 
being directly related to service and 
secondary to major depressive disorder and 
PTSD), should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided a supplemental statement of 
the case, and an adequate time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


